DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 11-30 of U.S. Patent No. 11,002,301. Although the claims at issue are not identical, they are not patentably distinct from each other because the language essentially sets forth the exact same structure with only slight changes to what certain structures may be called but are still setting forth the same basic structure in slightly different words, and the instant application claims are slightly broader and encompassed by the language of the ‘301 patent, with some elements being taken out of the independent claims and moved to depend therefrom.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada (10201786) in view of Sorensen (5423353).  
It is noted that the claims contain three independent claims 1, 15, and 23, where claim 1 is the broadest independent claim, claim 15 is essentially similar to claim 1 but has some of the dependent claims from claim 1 placed into independent claim 15 (in other words claim 15 is a combination of claim 1 and one or more of its dependent claims), and claim 23 is also similar to claim 1 but with some additional structure claimed; and further many of the dependent claims from the three different independent claims recite the same structure just set forth in different combinations and dependent from different claims, but essentially contain the same limitations.  In an effort to reduce the overall size of the office action with many of the limitations repeated in several different claims, the examiner will only set forth a rejection of the claim language and how it maps to the prior art once, and it will be the therefore considered to apply the same to the same limitations provided in other claims, and will only address differences when necessary.  For example claim 5 recites the same limitation as claim 3 but claim 5 depends from claim 1 and claim 3 depends from claim 2, therefore the discussion of the language of claim 3 will be covered and claim 5 will be considered as being taught in the prior art for the same reasons as claim 3, and so on, such as claim 10 which is the same as claims 3 and 5 but with different dependence.  Another example is claim 6 has the same limitations essentially as claim 4 but they depend on different claims.  This practice continues throughout the claims, and after a limitation has been addressed it will apply to all of the other occurrences of that language in other claims.
The reference to Okada discloses the recited flow modifier (it modifies flow by mixing it, see title and abstract) comprising an interior tubular body 34,40 (see figs 6 and 7) having an interior surface and an exterior surface (figs 6,7 show an interior and exterior surface), wherein the interior surface defines a central passage of the interior tubular body, wherein the central passage of the interior tubular body has a generally round cross-sectional shape (fig 7 shows 37 is round and the passage is seen in fig 6 to extend along the length so would be a generally round cross section) and wherein the central passage of the interior tubular body expands along a length thereof (see figs 6 and 8 which show the interior expanding from left to right) from a first cross-sectional area (near 37o of fig 6) adjacent an inlet of the interior tubular body 35 (col 12, line 5 state 35 is the inlet) to a largest cross-sectional area adjacent an outlet 36 of the interior tubular body (col 12, lines 10-11 set forth 36 as a fluid outlet), and at least one helical passage body 38 (see figs 6 and 7) having opposing side walls, an outer wall and an inner wall jointly defining a passage therebetween (see figs 6,7) surrounding and extending along a length of the interior tubular body 34,40 (see figs 6-9 which show this), wherein the helical passage defines a helical passage 32 (see figs 6 and 8) therein extending along a length thereof, wherein the helical passage of the helical passage body has an inlet adjacent to the inlet of the interior tubular body (at least an inlet is provided at 34a into the passage) and an outlet adjacent to an outlet of the interior tubular body (at least near 34e), wherein the cross-sectional area of the outlet of each helical passage is bound by the opposing side walls thereof (it is enclosed by the walls so bound by them, see figs 6,7), and wherein the helical passage extends along a respective length thereof from a largest cross-sectional area adjacent the inlet thereof to a smallest cross-sectional area adjacent the outlet thereof (as seen in the drawings the area of the helical passage above area 34a near the inlet is large compared to the small area of the helical passage near 34e at the outlet).  
With respect to claim 2, the central passage interior tubular body has a generally round cross-sectional shape (see discussion above).
  With respect to claim 3, the cross-sectional area of the central passage of the interior tubular body expands linearly along the length thereof between the inlet and outlets of the interior tubular body (as seen in figures 6 and 8, the interior tubular body follows a straight line between the inlet and outlet as it expands and therefore this would lead to a linear expansion as seen in the figures). 
 With respect to claim 5, as set forth above this claim has the same limitations as claim 3 which is covered above, and from now on any repeat language that has already been addressed will not be repeated.  
With respect to claim 7, an outer wall 41 is provided which is seen to be cylindrical in figures 6 and 8 (and see col 11, line 47 defining 41 as a cylindrical casing), this cylindrical outer wall forms an outer wall of the helical passage (see figs 6 and 8) along the length thereof and although the embodiment of figure 6 has threaded ends which may lead to the entire length not having uniform wall thickness along it’s length, the embodiment of figure 5 shows a different manner to connect the ends to the exterior wall so that it has a uniform thickness along its length (therefore it would have been obvious to one skilled in the art to modify the wall to have other connections which would allow for the thickness of the exterior wall as such is an obvious choice of mechanical expedients as suggested by Okada), a centerline longitudinal axis of the central passage of the interior tubular body 34 extends collinearly with a centerline longitudinal axis of the cylindrical outer wall of the helical passage body (34 is shown to be collinear with outer wall 41 in figures 6 and 8).  
With respect to claim 8, the helical passage body has an outer wall (formed by 41), an inner wall (formed by 34) and opposing sides walls (formed by helical vane 38), the inner wall of each of the helical passage bodies is a respective portion of a wall defining the interior tubular body 34 (see figs 6 and 8) and each of said opposing walls is a helix vane 38 extending between the outer and inner walls (see figs 6 and 8).  
Claim 9 repeats the limitations of claim 7 but depends from claim 8 not claim 1. 
Claim 10 repeats the limitations of claims 3 and 5 but with different dependence.  
Claim 12 repeats the language of claims 3, 5, and 10 but with different dependence.  
Claim 13 combines the limitations of claim 8 and claims 3, 5, or 10 with different dependence. 
The remaining claims combine the same limitations but in slightly different manner, and/or contain subject matter not taught by the reference to Okada.  The reference to Okada discloses all of the recited structure with the exception of providing a plurality of helical passages formed by a plurality of helical vanes.  It should be noted to some extent since the inlet of the helical passage lies at 34a which is in the same plane as outlet 34e which are aligned with the plane that the inlet 37o of the inner tubular body and the outlet near 40 of the inner tubular body, and that since they all have at least a plane that passes through the walls of each inlet and outlet of the central passage, and the inlet and outlets 34a and 34e also lie on the plane formed by this part of the wall, then it may be considered to at least partially lie in a common plane, although should it be argued later that they do not, the modifying reference may be used to teach this feature as well, therefore it is considered that this feature of claim 4 is covered by the reference to Okada, but for speedy prosecution this feature will also be discussed later with regards to the teaching of the modifying reference which suggests an alternate orientation of the inlets and outlets.   The reference to Sorensen discloses that it is old and well known in the art of tubular shaped flow modifiers such as forming an interior tubular body 10 (see figs 1-3) where a passage is formed by a plurality of vanes 14 to form a plurality of passages, and an outer wall 12, where the plurality of passages are formed or defined by the walls of the vanes, along with the interior tubular body and the outer wall (see figs 1-3), and that such can be provided with end structures such as 20 (see figs 4 and 5) which since the interior tubular body ends at the same position as the plurality of passages, the inlet and outlet of the plurality of passages would lie at least partially in a common plane with the inlet and outlet respectively of the interior tubular body.  The reference to Okada already discloses that the wall separating and forming the helical passage is formed by a helical vane thereby teaching the desire to use helical vanes but fails to teach using multiple vanes to form multiple passages which is taught by Sorensen.  It would have been obvious to one skilled in the art to modify the helical vane of Okada by providing a plurality of vanes which according to Okada would be helical as well to create a plurality of helical passages formed by the plurality of vanes forming the passages between inner and outer walls as suggested by Sorensen where such teaches the desire when more than one flow is preferred that a plurality of vanes can be provided to create a plurality of passages, and this would upon modifying Okada to have a plurality of helical passages would result in improved ability to mix in that the additional flow paths would lead to additional mixing of the material where it would be obvious to provide inlets and outlets for each, to improve the mixing and flow through the device.  If it is later argued that the inlets and outlets of the passaged do not at least partially lie in a common plane as suggested above based on the broadest interpretation of this language, then it would have been obvious as well to form the inlets of the plurality of passages in Okada as modified to lie in a common plane with the inlet of the interior tubular body, and have the outlets of the plurality of passages lie in a common plane with the outlet of the interior tubular body as suggested by Sorensen as well where such teaches when forming a plurality of passages outside of a main interior passage that the inlets of each and outlets of each can lie on common planes respectively, and that such would allow for the flows to split and combine again more efficiently in that all flows would be able to be split and combined back at the ends at the same locations when a plurality of passages are provided is known and would increase the efficiency of the device to control the flow through it more evenly.  
With regards to claim 15 such combines the ideas of claim 1 with using the plurality of vanes to form the passages which is taught by the combination of Okada in view of Sorensen as covered above, and would meet the same claim language in the same way, and the same would be true of the dependent claims which mirror limitations from claim 1 and its dependent claims.  
With regards to claim 23, such also has essentially the same limitations as set forth in claims 1 and 15 above, along with their dependent claims but also adds an inlet flow body and an outlet flow body that connect to the central passage of the material flow modifier; however, it is noted that Okada discloses an inlet flow body 42a (see figs 6 and 8) and an outlet flow body 42b which receives the flow from both the central passage through the interior tubular body, and the helical passage and would therefore meet this claim language of claim 23 since the flow going into and out of the material flow device inside of outer wall 41 passes through inlets and outlets of the central passage and the helical passage and enters and exits via these inlet and outlet flow bodies.  Should it be argued later such is not the case it would also be covered by the connections of Sorensen which are provided at the ends and essentially work the same way in a multiple passage system as well.  
With respect to claim 24, as previously stated the inlet flow body, interior tubular body, and outlet flow body are all connected together along the same longitudinal axis and would therefore each have a central passage defined along this axes and would be collinear since they all lie along the same longitudinal axis.  
With regards to claim 25 the inlet and outlet flow bodies each have an upstream and downstream end (end near 37o is the inlet end and near 33a the outlet end where flow goes from 37o to 33a thereby establishing upstream and downstream) and therefore as seen in figs 6 and 8 of Okada the first end portion of the material flow modifier is attached to the downstream end portion of inlet flow body, the second end portion of the material flow modifier is attached to the upstream end portion of outlet flow body, a cross-sectional area of the central passage in the downstream portion of the inlet flow body is greater than a cross-sectional area of the central passage in the upstream portion of the inlet flow body; and a cross-sectional area of the central passage in the upstream portion of the outlet flow body is greater than a cross-sectional area of the central passage in the downstream portion of the outlet flow body (see figs 6 and 8 and discussion above about claim 1 and it’s dependent claims).  
Claim 26 is the same as claim 24 with different dependency.  
Claim 27 is the same as claim 3 described above. 
Claim 28 is the same as at least claim 4 above and can be treated in the same manner under the teachings of Okada alone or in light of the teachings of Sorensen.
Claim 29 is the same limitations as claim 7 discussed above with different dependency.
Claim 30 is the same as at least claim 8 and would be treated the same set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Cho, Kotliar, Walton, Richards, and Schmidt (‘446 and ‘758) disclosing state of the art flow modifiers and pipes with helical vanes and/or passages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH